UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7409



ARTHUR LEWIS MCELROY,

                                              Plaintiff - Appellant,

          versus


SERGEANT STANLEY; OFFICER MCLAMB; MARTIN
MCDADE; ROBERT LEWIS; CHAPLIN BALCOMB; CHAPLIN
HAYNES; CORRECTIONAL OFFICER HERBERLIEN; JOHN
DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-877-5-CT-BR)


Submitted:   December 7, 2001          Decided:     December 20, 2001


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lewis McElroy, Appellant Pro Se. John Payne Scherer, II,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Lewis McElroy appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny Appellant’s motion

for appointment of appellate counsel and affirm substantially on

the reasoning of the district court.*   See McElroy v. Stanley, No.

CA-98-877-5-CT-BR (E.D.N.C. July 24, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Assuming without deciding that the Religious Land Use and
Institutionalized Persons Act of 2000, Pub. L. No. 106-274, 114
Stat. 803 (codified at 42 U.S.C. § 2000cc) may be applied retro-
actively to Appellant’s case, we find the Act affords him no basis
for relief.


                                 2